                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 QUINTON BRICE PERSON,                 )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:21-cv-00091-MR
                                       )
                 vs.                   )
                                       )
 VERNON CLOUD JR., et al.,             )
                                       )
             Defendants.               )


DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 15, 2021 Order.

                                               June 15, 2021




         Case 3:21-cv-00091-MR Document 13 Filed 06/15/21 Page 1 of 1
